STATE OF VERMONT

                        ENVIRONMENTAL COURT

         In re: Appeal of Howard     }
         Bushey and Craig Rich       }
                                       Docket No. 283-12-00
                                     }
                                       Vtec
                                     }
                                     }

  Entry Order on Appellants= Motion to Amend and Order to Remand

Appellants are represented by Jesse D. Bugbee, Esq.; the Town is
represented by David A. Barra, Esq. The Court ruled on October 22,
2001 that no deemed approval is warranted, but that the November
28, 2000 proceedings of the DRB were improperly warned for DRB to
address the merits of the reconsideration, and that the matter must be
remanded to that stage in the DRB= s proceedings. Appellants have
moved to amend, arguing that a municipal board should not have
decided to reopen this matter in the first place, arguing that it was at
the whim of one of the board members and that there was no prior
showing of new evidence or that the original decision was based on
inaccurate information.

The October 22, 2001 decision addressed the circumstances under
which a municipal board may reopen a decision, as discussed in In re:
Appeal of Dunn, Docket No. 2-1-98 (Vt. Envtl. Ct., March 8, 1999),
based on balancing of the need for finality in zoning decisions and the
need to avoid unnecessary remands. The > good policy= noted in Dunn
to allow a board to reopen the initial proceeding before the time has
expired for the issuance of the decision is based on whether such a
procedure may result in a sounder decision, and thereby avoid both
unnecessary appeals and unnecessary remands. The Town itself could
appeal a decision de novo to force the taking of additional evidence
and the reconsideration of the merits by this Court. It is better practice
to allow the DRB to reopen and rework its own decisions within the
time before the order has become final, so long as it is not done for an
improper or malicious purpose. The procedures provided in Dunn and
applied in the present case for reopening will assure that the
reopening works no prejudice, either to parties favoring the original
decision or to parties intending to appeal the original decision, and
that all the interested parties have adequate notice of the hearing on
the reopened merits. In the present case, the board made a timely
decision to reopen, but did not give adequate notice of the hearing to
be held on the reopened decision, and did not hear from the applicant
in the open meeting portion of the reopened hearing.

Therefore, Appellants= request to amend is denied. As the November
28, 2000 proceedings of the DRB were improperly warned for DRB to
address the merits of the reconsideration, this matter must be and
hereby is REMANDED to that stage in the DRB= s proceedings for the
reopened merits of the auto repair and inspection station application to
be properly warned and heard. This order concludes this appeal.

Done at Barre, Vermont, this 5th day of November, 2001.




___________________
Merideth Wright
Environmental Judge